FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TSEGAI HAILE,                                    No. 10-15904

               Plaintiff - Appellant,            D.C. No. 3:08-cv-04149-MMC

  v.
                                                 MEMORANDUM *
SANTA ROSA MEMORIAL HOSPITAL,

               Defendant - Appellee,

  and

ST. JOSEPH HEALTH SYSTEM
SONOMA COUNTY,

               Defendant.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3. Haile’s request for publication is denied.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tsegai Haile appeals pro se from the district court’s judgment following a

bench and jury trial in his employment action. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a district court’s grant of summary judgment.

Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004). We review

for an abuse of discretion a district court’s denial of a motion for a new trial.

Molski v. M.J. Cable, Inc., 481 F.3d 724, 728 (9th Cir. 2007) (Fed. R. Civ. P.

59(a)); Latshaw v. Trainer Wortham & Co., Inc., 452 F.3d 1097, 1100 (9th Cir.

2006) (Fed. R. Civ. P. 60(b)). We affirm.

      The district court properly granted summary judgment on Haile’s

Consolidated Omnibus Budget Reconciliation Act (“COBRA”) claim because

Haile failed to raise a genuine dispute of material fact as to whether Santa Rosa

Memorial Hospital complied with COBRA’s notification provision. See 29 U.S.C.

§§ 1163 (defining “qualifying event”), 1166(a) (setting forth notice requirements).

      We cannot review Haile’s contentions that require examination of oral

proceedings in the district court because Haile failed to include the relevant

transcripts in the record on appeal as required by Fed. R. App. P. 10(b). See

Syncom Capital Corp. v. Wade, 924 F.2d 167, 169-70 (9th Cir. 1991) (per curiam)

(pro se appellant failed to provide relevant transcripts).




                                            2                                       10-15904
      To the extent that consideration of the district court’s denial of Haile’s

motion for a new trial does not require review of a transcript, the district court did

not abuse its discretion because Haile failed to show grounds warranting such

relief. See Molski, 481 F.3d at 729 (setting forth grounds for a new trial under

Rule 59(a)); Latshaw, 452 F.3d at 1101-02 (plaintiff was not entitled to relief from

judgment under Rule 60(b) on the basis of her attorney’s alleged misconduct).

      Haile’s remaining contentions are unpersuasive.

      Haile’s “Motion to Augment Opening Brief and Rebuttal to J. Chesney’s

Argument” is granted to the extent that it seeks to supplement the opening brief

and is otherwise denied. Haile’s remaining pending motions, including his

requests for sanctions, are denied.

      AFFIRMED.




                                           3                                       10-15904